                                                                                        FILED 
                                                                                        CLERK 
 UNITED STATES DISTRICT COURT                                                               
                                                                            9:47 am, Oct 11, 2018
 EASTERN DISTRICT OF NEW YORK                                                               
 ---------------------------------------------------------X                     U.S. DISTRICT COURT 
 ALAN CALLEJAS, CARLOS FLORES, and                                         EASTERN DISTRICT OF NEW YORK 
 JOSE ROSALES, on behalf of themselves and                                      LONG ISLAND OFFICE 
 all others similarly situated,                               MEMORANDUM OF
                                                              DECISION & ORDER
                           Plaintiffs,                        2:15-cv-01123 (ADS) (GRB)

                  -against-

 HITANO SERVICES, INC. D/B/A ACTION
 BUILDING SERVICES, and EDUARDO
 PEREZ, individually,

                            Defendants.
 ---------------------------------------------------------X

APPEARANCES:

Law Office of Jose G. Santiago, Esq.
Counsel for the Plaintiffs
3275 Veterans Memorial Hwy., Ste. 15
Ronkonkoma,, NY 11779
      By:      Jose G. Santiago, Esq., Of Counsel.

SPATT, District Judge:

        The complaint in this action was filed on March 4, 2015. The Plaintiffs moved for a default

judgment on February 18, 2016.

        On February 19, 2016, the Court referred the matter to United States Magistrate Judge Gary

R. Brown for a recommendation as to whether the motion for a default judgment should be granted,

and if so, (1) whether damages should be awarded, including reasonable attorney's fees and costs,

and (2) whether any other relief should be granted.

        On August 10, 2016, Judge Brown issued a Report and Recommendation recommending

(1) a default judgment be entered in favor of the Plaintiffs and against the Defendants, and (2)

denying the motion for damages without prejudice to renew.

                                                        1
       On September 30, 2016, the Court adopted the Report and Recommendation and granted

the Plaintiffs leave to file a renewed motion for damages within thirty days of the order.

       On January 10, 2017, Judge Brown initiated a status report request for failure to prosecute

resulting in a status letter, ECF 21, filed on February 7, 2017 in which the Plaintiffs requested an

inquest.

       On July 31, 2017 the request was denied without prejudice and the Plaintiffs were directed

to file a motion for damages by October 1, 2017. The Plaintiffs were also cautioned that failure to

file the motion would result in a recommendation that the case be dismissed for failure to

prosecute. A Status Report Order and a Second and Final Status Report Order were issued on April

5, 2018 and May 3, 2018 respectively, with warnings that failure to respond may result in a report

and recommendation that the case be dismissed for failure to prosecute. A review of the docket

shows that no action has been taken to prosecute this action since February 7, 2017.

       Based on these facts, on September 25, 2018, Judge Brown recommended to the Court that

the above matter be dismissed for failure to prosecute, the Clerk of the Court enter judgment and

the case be closed. A copy of the Report and Recommendation was provided to the Plaintiff’s

counsel via ECF.

       It has been more than fourteen days since the service of the R&R, and the parties have not

filed objections.

       As such, pursuant to 28 U.S.C. § 636(b) and Federal Rule of Civil Procedure 72, this Court

has reviewed the R&R for clear error, and finding none, now concurs in both its reasoning and its

result. See Coburn v. P.N. Fin., No. 13-CV-1006 (ADS) (SIL), 2015 WL 520346, at *1 (E.D.N.Y.

Feb. 9, 2015) (reviewing Report and Recommendation without objections for clear error).



                                                 2
       Accordingly, the R&R is adopted in its entirety. This case is dismissed for failure to

prosecute. The Clerk of the Court is respectfully directed to enter judgment and close the case.


 SO ORDERED.

 Dated: Central Islip, New York

        October 11, 2018

                                                     ___/s/ Arthur D. Spatt_______

                                                       ARTHUR D. SPATT

                                                    United States District Judge




                                                3
